DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 2 and 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1, 2 and 4 are generic to all that is recited in claim 1 of US ‘661. That is, claim 1 of US ‘661 falls entirely within the scope of claims 1, 2 and 4 are or, in other words, claims 1, 2 and 4 are anticipated by claim 1 of US ‘661.
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 is generic to all that is recited in claim 11 of US ‘661. That is, claim 11 of US ‘661 falls entirely within the scope of claim 5 or, in other words, claim 5 is anticipated by claim 11 of US ‘661.
Claim 6-7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6-7 is generic to all that is recited in claim 9 of US ‘661. That is, claim 9 of US ‘661 falls entirely within the scope of claim 6-7 or, in other words, claim 6-7 is anticipated by claim 9 of US ‘661.
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 is generic to all that is .
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 is generic to all that is recited in claim 4 of US ‘661. That is, claim 4 of US ‘661 falls entirely within the scope of claim 10 or, in other words, claim 10 is anticipated by claim 4 of US ‘661.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 is generic to all that is recited in claim 6 of US ‘661. That is, claim 6 of US ‘661 falls entirely within the scope of claim 11 or, in other words, claim 11 is anticipated by claim 6 of US ‘661.
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 is generic to all that is recited in claim 2 of US ‘661. That is, claim 2 of US ‘661 falls entirely within the scope of claim 12 or, in other words, claim 12 is anticipated by claim 2 of US ‘661.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 is generic to all that is recited in claim 3 of US ‘661. That is, claim 3 of US ‘661 falls entirely within the scope of claim 13 or, in other words, claim 13 is anticipated by claim 3 of US ‘661.
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 is generic to all that is . 
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 is generic to all that is recited in claim 17 of US ‘661. That is, claim 17 of US ‘661 falls entirely within the scope of claim 15 or, in other words, claim 15 is anticipated by claim 17 of US ‘661.
Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,118,661 B2 (US ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 is generic to all that is recited in claim 19 of US ‘661. That is, claim 19 of US ‘661 falls entirely within the scope of claim 18 or, in other words, claim 18 is anticipated by claim 19 of US ‘661.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mink (U.S. Patent No. 4,139,104 A; “Mink”).
Mink discloses:
Regarding claim 1:
An apparatus comprising: 
a support structure (12, 38); 
an arm (68, 64) supported by the support structure (via 69), the arm rotatable relative to the support structure about a first axis (axis of 69; col. 4, ll. 24-31), the arm including a first guide structure 
a lever (47) supported by the support structure (via 48), the lever being rotatable about a second axis (axis of 48) relative to the support structure (col. 4, ll. 31-40), the lever having a second guide structure at a first end of the lever (the threaded rod/screw shaft near reference number 122 that is attached to both the lever 47 and portion of arm at 64 and that is protruding from the end of lever 47 as seen in Fig. 4), the second guide structure engaged with and translatable along the length of the first guide structure (threaded rod is engaged with the slot at its head and translatable along the length of the slot at least via the screwing motion if not by sliding motion; see MPEP § 2125);
a drive element (35) supported by the support structure, the drive element translatable relative to the support structure along a third axis (longitudinal axis of rod 35 seen in FIG. 2; col. 4, ll. 24-40), the drive elemeng engaged with a second end of the lever (collar 42 is engaged with the second end of lever 47 as seen in Fig. 2, 4; col 2, ll. 54-59). 
Regarding claim 2:
The apparatus of claim 1, wherein the first guide structure comprises an arm slot (the slot within portion 64 that accommodates the threaded rod near reference number 122 in Fig. 4).
Regarding claim 3:
The apparatus of claim 2, wherein the arm slot extends through a thickness of the arm (FIG. 4 depicts the slot extending through arm portion 64 as indicated by there being a threaded rod/screw shaft extending therethrough; see MPEP §2125).
Regarding claim 4:
The apparatus of claim 1, wherein the second guide structure comprises a protrusion (the threaded rod/screw shaft near reference number 122 that is attached to both the lever 47 and portion of arm at 64 and that is protruding from the end of lever 47 as seen in Fig. 4).

The apparatus of claim 1, wherein: the lever comprises a first lever arm (portion of the lever that is directly attached to element 122, see in Fig. 4) and a second lever arm (portion of the lever that extends downwardly with respect to pivot 48 as seen in Fig. 2); the first lever arm extends between the second axis and the first end of the lever (portion between pivot 48 and the portion that is directly attached to element 122 as seen in FIG. 4); and the second lever arm extends between the second axis and the second end of the lever (portion between pivot 48 and the downwardly facing end as seen in FIG. 2).
Regarding claim 7:
The apparatus of claim 6, wherein: the lever comprises a third lever arm (threaded rod/screw shaft that is connected to element 122 and isnear reference number 66 in FIG. 4), and the third lever arm extends from the second axis opposite of the second lever arm (the threaded rod/screw shaft extends upward in a direction away from the second lever arm).
Regarding claim 8:
The apparatus of claim 7, wherein: the second lever arm comprises a first protrusion (portion of the lever that engages with element 42), the first protrusion extending laterally relative to a length of the second lever arm (into the page as seen in FIG. 2 which lateral to the downward position in which the second lever arm extends); and the third lever arm comprises a second protrusion (the bottom end of the threaded rod/screw shaft, near 66 in FIG. 4, has a flange/protrusion), the second protrusion extending laterally relative to a length of the third lever arm (the flange/protrusion i.e. head of the threaded rod/screw shaft extends laterally relative to the vertical direction in which the threaded rod/screw shaft extends).
Regarding claim 9:
The apparatus of claim 6, wherein the first lever arm and the second lever arm meet at a non-zero angle at the second axis (Fig. 4 reasonably illustrates a non-zero e.g. 90 degree angle at 48 MPEP § 2125).


The apparatus of claim 1, further comprising: an elongate tube (34; see rod 35 extending into the tube on the left of reference number 35 in Fig. 2) having a first end supported by the support structure (see support portion 38 supporting tube 34) and a second end (see at 29, 31 in FIG. 3) opposite the first end; 
an end effector (14) coupled to the second end of the elongate tube (col. 2, ll. 34-42); 
wherein the drive element extends through the elongate tube to actuate the end effector (col. 2, ll. 34-42).
Regarding claim 14:
An apparatus comprising: 
a support structure (12, 38); 
an arm (68) supported by the support structure (via 69), the arm being free to rotate relative to the support structure (col. 4, ll. 24-31); 
a lever (47) supported by the support structure (via 48), the lever being free to rotate at a pivot relative to the support structure (col. 4, ll. 31-40); 
a drive element (35) supported by the support structure (via 38; FIG. 2), the drive element being free to translate relative to the support structure (col. 4, ll. 24-40); 
means for transferring rotation of the arm to rotation of the lever (this limitation is interpreted as invoking 35 USC 112(f); see threaded rod near reference number 122 that is attached to both the lever 47 and portion of arm at 64 and that is protruding from the end of lever 47 as seen in Fig. 4; see the slot within portion 64 that accommodates the threaded rod near reference number 122 in Fig. 4); and means for transferring rotation of the lever to translation of the drive element (this limitation is interpreted as invoking 35 USC 112(f); collar 42 transfers the movement of lever 47 to the driving element 35; col. 4, ll. 24-40).14. An apparatus comprising: a support structure; an arm supported by the support structure, the arm being free to rotate relative to the support structure; a lever supported by the support structure, the lever being free to rotate relative to the support structure; a drive element supported by the support 
Regarding claim 15:
The apparatus of claim 14, further comprising: an elongate tube (34; see rod 35 extending into the tube on the left of reference number 35 in Fig. 2) having a first end supported by the support structure (see chassis portion 38 supporting tube 34) and a second end opposite the first end (see at 29, 31); and an end effector (14) coupled to the second end of the elongate tube (col. 2, ll. 34-42); wherein the drive element extends through the elongate tube to transfer a force applied at the first end of the drive element to the end effector (col. 2, ll. 34-42).
Regarding claim 16:
The apparatus of claim 15, wherein the elongate tube is free to rotate relative to the support structure (col. 2, ll. 34-38, 49-53), the drive element is constrained to rotate in unison with the elongate tube (col. 2, ll. 38-40, “operating rod 35 is affixed to the actuating element 34”), and the proximal termination of the drive element is free to rotate relative to the second end of the lever (collar 42 may rotate about its axis with respect to lever 47 because the end of lever 47 is only axially constrained by the collar via shoulders 43, 44, see in Fig. 2, 4).
Regarding claim 18:
The apparatus of claim 14, wherein: the lever comprises a first lever arm (portion of the lever that extends downwardly with respect to pivot 48 as seen in Fig. 2) and a second lever arm (portion of the lever that is directly attached to element 122, see in Fig. 4); and the first lever arm and the second lever arm meet at a non-zero angle at the second axis (Fig. 4 reasonably illustrates a non-zero e.g. 90 degree angle at 48 MPEP § 2125).
Regarding claim 19:
The apparatus of claim 18, wherein the lever further comprises a third lever arm, the third lever arm extending from the first lever arm opposite of the second lever arm.

Regarding claim 20:
 The apparatus of claim 19, wherein: the second lever arm comprises a first protrusion (portion of the lever that engages with element 42), the first protrusion extending laterally relative to a length of the second lever arm (into the page as seen in FIG. 2 which lateral to the downward position in which the second lever arm extends); and the third lever arm comprises a second protrusion (the bottom end of the threaded rod/screw shaft, near 66 in FIG. 4, has a flange/protrusion), the second protrusion extending laterally relative to a length of the third lever arm (the flange/protrusion i.e. head of the threaded rod/screw shaft extends laterally relative to the vertical direction in which the threaded rod/screw shaft extends).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mink in view of Masserang (U.S. Patent No. 4,540,211 A; “Masserang”).
Regarding claim 5, Mink teaches all the limitations of claims 1 and 14, supra, further including the drive element comprising a collar (42, 43, 44; FIG. 2) but does not expressly discloses the second end of the lever comprising a lever slot that is engaged with the collar.
Masserang teaches a second end of the lever comprising a lever slot (arm portion 42 of the lever 40 has a slot 71 that defines a fork, see in Fig. 1-2) that is engaged with the collar (at 31, 32, 34 via pin 38) as a particular means to secure the second end of the lever with the drive element (col. 3, ll. 55-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mink such that the second end of the lever comprising a lever slot that is engaged with the collar., as taught by Masserang, as a particular means to secure the second end of the lever with the annular recess.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Mink and Masserang are drawn to analogous/similar structures i.e. and would therefore recognize that modifying Mink in view of the known technique taught in Masserang as described supra would, with reasonable predictability, result in the second end of lever 47 having a fork shape that is engaged with collar 42 akin to that which is taught in Masserang.  
Mink as modified above further teaches the following:
Regarding claim 11:
The apparatus of claim 1, wherein: the drive element includes a proximal termination (at 42, 43, 44 in Fig. 2) at a first end of the drive element, the proximal termination of the drive element comprises an annular recess (defined between portions 42, 43 in FIG. 2); the second end of the lever comprises a fork (arm portion 42 of the lever 40 has a slot 71 that defines a fork, see in Fig. 1-2 in Masserang); and the fork of the second end of the lever engages the annular recess (via element 38 in Masserang).

The apparatus of claim 14, wherein the means for transferring rotation of the lever to translation of the drive element comprises a proximal termination on the drive element (at 42, 43, 44 in Fig. 2), an annular recess defined in the proximal termination (defined between portions 42, 43 in FIG. 2), and a fork on an end of the lever engaged with the annular recess (in Masserang, arm portion 42 of the lever 40 has a slot 71 that defines a fork, see in Fig. 1-2 in Masserang).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mink in view of Ragard (U.S. Patent No. 4,705,311 A; “Ragard”).
Regarding claim 12, Mink teaches the limitations of claim 1, supra, but does not expressly disclose the drive element comprising a fluid channel between proximal and distal ends of the drive element.
Ragard teaches a drive element (24) comprising a fluid channel (within portion 58) between proximal and distal ends of the drive element (see fluid channel 58 disposed within drive element 24 along portions between the ends of the drive element) for the purpose of configuring the mechanism to further engage a component/workpiece via vacuum (col. 3, ll. 36-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mink such that the drive element comprises a fluid channel between proximal and distal ends of the drive element, as taught by Ragard, for the purpose of configuring the mechanism to further engage a component/workpiece via vacuum.
Mink as modified above further discloses the following:
Regarding claim 13:
The apparatus of claim 1, wherein the drive element comprises an electrically conductive path between proximal and distal ends of the drive element (col. 2, ll. 26-31 in Ragar, “[a] stack of cylindrical permanent magnets 30 is appropriately positioned so that a linear ‘voice coil’ type of electric motor is provided whereby the drive tubes 22 and 44 are linearly displaced along the longitudinal axis of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656